Citation Nr: 1438715	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-14 659	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a head injury.  

5.  Entitlement to service connection for scar on head.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, posttraumatic stress disorder (PTSD), and generalized anxiety disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976, with additional periods of service with the Wisconsin Army National Guard and the Michigan Army National Guard until April 1989.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The Board remanded this case in December 2012 for additional development.  It is now again before the Board for adjudication.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A left shoulder disorder, a bilateral knee disorder, a bilateral hip disorder, a head injury, and a scar on head were not incurred or aggravated and are otherwise  unrelated to any event or incidence during any period of active duty, ADCUTRA or INACDUTRA.  

2.  An acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, PTSD, and generalized anxiety disorder, was not incurred or aggravated during and is otherwise unrelated to any event or incidence during any period of active duty, ADCUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2013).  

4.  The criteria for service connection for a head injury are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2013).  

5.  The criteria for service connection for a scar on head are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2013).  

6.  The criteria for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, PTSD, and generalized anxiety disorder, are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013).  

As to the duty to notify, in correspondence in January 2007, prior to the initial November 2007 rating decision which is appealed, VA's notice duties under the VCAA were satisfied.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would obtain and that which the Veteran was to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  As the Board noted in the remand, the Veteran had reported having had military service in with the Wisconsin Army National Guard from April 1973.  However, an August 2013 report of contact shows that that he was contacted by the RO and he reported not having had service in April 1973 but, rather, that his military service began in 1976.  Pursuant to the remand, records associated with the Veteran's Michigan and Wisconsin Army National Guard service, specifically his Leave and Earnings Statements, were obtained from the Defense Finance and Accounting Service for the period from September 1976 through April 1989.  The Veteran's service treatment records (STRs) are also on file. 

In this regard, a comprehensive review of the claims files shows that the Veteran has repeatedly given inconsistent dates as to his military service, putative treatment for psychiatric disability, and an incident in which he was beaten and upon which his claims for non-psychiatric disability rest.  However, the Board is now satisfied that all possible efforts have been exhausted in an effort to obtain all relevant service records.  

Additionally, the Veterans records from the Social Security Administration (SSA) have been obtained.  In May 2012 the Veteran was sent copies of records he requested as to his active service and service in the Michigan Army National Guard.  

Also on file are the Veteran's VA treatment records, some of which are contained in the claims files and others are electronically maintained.  The Veteran has also been afforded a VA psychiatric examination in June 2013 in this case, in compliance with the Board remand.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The instructions in the prior Board remand include providing an examination as to the claims for service connection for disabilities of the left shoulder disorder, a bilateral knee disorder, a bilateral hip disorder, a head injury, and a scar on head.  However, the Board finds that while he was not provided such an examination this is no more than harmless error.  This is because, as explained below in greater detail, the claims for service connection for these disabilities rests upon an alleged assault which the Board finds occurred while the Veteran was in civilian status and unrelated to any period of military service.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2013); and McLendon v. Nicholson, 20 Vet. App. 79(2006).  

As to the instructions in the Board remand to ascertain whether the Veteran's reportedly being victimized by an assault by police occurred during a period of ACDUTRA or INACDUTRA, there is on file a copy of a complaint in which the Veteran filed suit against police officers of the City of Detroit which makes it clear that the Veteran was not then on either ACDUTRA or INACDUTRA.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Lastly, the Veteran declined to testify in support of his claims.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  



Background

A review of the STRs reflects no signs, symptoms, complaints, history, treatment, evaluations or diagnoses of psychiatric disability or any disability of the shoulders, knees, hips or head injury.  The March 1976 examination for enlistment into the Wisconsin Army National Guard preceding his active duty was negative for psychiatric disability and an adjunct medical history questionnaire was also negative for current or past psychiatric complaints.  Likewise, his August 1976 examination for release from active duty was negative as was an adjunct medical history questionnaire.  Repeated general medical examinations and medical history questionnaires during the Veteran's service in state Army National Guards were negative for psychiatric disability.  

SSA records include a discharge summary of hospitalization from May to August 1987 at the St. Joseph Mercy Hospital where the Veteran was admitted after being fired from his General Motors job for alleged threats to his foreman. He reported not having prior work problems but felt under pressure since being fired.  No history of prior psychiatric treatment, evaluation or diagnoses was reported.  Psychological testing showed a thought disorder and possible paranoid disorder versus a schizophreniform disorder.  He reported thought insertion and that people on TV were watching him.  A report of psychological testing also noted that he reported having no prior psychiatric treatment.  It was found that he was distrustful, suspicious and felt mistreated by others.  He was likely to engage in projection of blame as a primary defense mechanism.  The diagnoses were a paranoid disorder and a possible schizophrenoform disorder.  

A January 1988 report of a private psychiatric evaluation again reflects that the Veteran related being under severe stress since being fired.  His past history was negative for any major depressive illness or psychiatric interventions.  After a mental status examination the diagnosis was an adjustment disorder with mixed disturbance of emotions; but a psychosis of unspecified type was to be ruled out.  

A report of a February 1988 evaluation by Dr. C. Howlett noted that during the Veteran's hospitalization in 1987 he had become more psychotic, having auditory hallucinations and paranoid delusions.  The diagnosis was paranoid schizophrenia.  

On file is an SSA disability determination and transmittal, dated March 1988, which states that the Veteran's disability of paranoid schizophrenia began in April 1987.  

STRs from the Michigan National Guard include an October 1988 record that the Veteran was to see a psychiatrist in November 1988.  Also, a March 23, 1989, letter from Dr. C. Howlett, of the Comprehensive Psychiatric Service, to the Veteran's military authorities reflects that he had treated the Veteran since April 1987.  The Veteran's diagnosis was paranoid schizophrenia.  It was unclear if his condition would resolve enough to allow him to return to his military duties.  

On file is a copy of a legal complaint filed against a police officer of the City of Detroit Police Department seeking damages from one known and one unidentified police officers for having assaulted and beaten the Veteran on March 22, 1989.  At that time the Veteran had been visiting his brother's apartment in Detroit, where he had gone to get medication for relief of headaches, and upon leaving and crossing the courtyard of the apartment complex the Veteran was assaulted and beaten by two police officers of the City of Detroit.  No mention is made in the complaint of the Veteran's having been arrested for putatively being "AWOL" or his arrest being in any way related to his military service or to any instructions of military authorities.  

The Veteran was discharged from the Michigan Army National Guard as medically unfit for retention effective April 17, 1989.  His military specialties were in the signal corps and military police.  

Additional private clinical records associated with the Veteran's award of SSA benefits include a record that he had a closed head injury in 1998.  

Records of hospitalization in August 2000 at the St. Joseph Mercy Hospital show that the Veteran had been on disability since 1986, he had been treated in the mid-80s for depression and anxiety, and had been drinking since his mother died in 1995.  The pertinent diagnoses were alcohol dependence and paranoid schizophrenia.  

On file are treatment records from the Oakland Psychiatric Associates from 2000 to 2007, reflecting paranoid thoughts concerning having lost his job at General Motors.  In an August 2000 report of psychiatric evaluation it was stated that the Veteran related having been treated by Dr. Howlett for many years.  He had received SSA benefits for 15 years.  He had lost his employment at General Motors.  He was noted to be a poor historian and was unable to give a coherent history of his past.  On mental status examination he had paranoid delusions.  The diagnoses were recurrent major depression with psychotic features; alcohol dependence; and rule out bipolar disorder, depressed phase with psychotic features.  

The Veteran reported in October 2006 that he incurred schizophrenia in the line of duty.  While in the National Guard he began receiving SSA benefits for schizophrenia.  He alleged injuries of his knees, hips, left shoulder, and head from being beaten by Detroit police in 1988.  He contends the police picked him up for being AWOL from training, for which he had sued and was awarded damages.  At the time of that attack he was already on sick leave from the Army National Guard due to schizophrenia, but a warrant had not been lifted.  He believed that attack by the police aggravated his schizophrenia.  

In an April 2009 statement J.S., reported having served with the Veteran until 1988. The Veteran had been an extrovert and got along with everyone but due to racism and harassment by their commanding officer the Veteran and J. S. were allegedly victimized.  With each incident of harassment the Veteran's general demeanor progressively deteriorated and he became more and more withdrawn and introverted.  J. S. believed that the Veteran's schizophrenia was exacerbated by these incidents during service.  

In October 2012, Dr. B.L., a psychiatrist, reported that the Veteran had schizoaffective disorder, bipolar type.  He had treated the Veteran since April 2010.  It was reported that the Veteran had symptoms of loose, fragmented and tangential thought associations.  His memory of events crucial to the onset and progress of his illness was confused as to time and place.  The Veteran had a history of prodromal symptoms of schizophrenia consisting of persecutory delusions and auditory hallucinations as a young adult prior to entering military service in 1973.  [It should be noted that the Veteran has subsequently denied having had military service that began in 1973.]  He functioned well until 1986 when he could no longer function due to psychotic symptoms.  He was hospitalized for psychiatric treatment at a local hospital.  He was treated by Dr. C. H. for the next year.  He was on sick leave from General Motors and unable to carry out his reserve military duties.  He was told by his commanding officer that they would not accept the Veteran's physician's note verifying his disability.  He went on permanent disability from General Motors and continued treatment with Dr. C. H. for two years until 1988 when an incident occurred in which he was assaulted by police in Detroit City outside of his brother's apartment where he had been staying.  As a result of the assault he had sustained a skull fracture and head lacerations.  He later discovered that his reserve unit had issued a warrant for his arrest.  His Lieutenant had visited him in jail and signed for his release.  

Dr. B.L. further stated that "[b]ecause of the above incident for which the patient [and the physician held] the Army and its representative responsible" the Veteran not only suffered an exacerbation of his schizoaffective disorder with paranoid features, but he still had residual nightmares and flashbacks and "carried post-traumatic stress disorder (PTSD) symptoms of the violent encounter with the Detroit Police Department for years."  Also due to the assault the Veteran had had an "exacerbation of his Schizo-affective Disorder with Paranoid Features."  

VA electronic treatment records show that in August 2012 the Veteran complained of having had right shoulder pain for the 20 years dating back to an episode of police brutality when, in an altercation, his shoulder was twisted.  He was evaluated in the private sector and was told he had rotator cuff injury and needed an operation.  Also, a June 2013 left shoulder X-ray found no significant osseous or articular abnormality and the X-ray was interpreted as being unremarkable.  A right shoulder X-ray revealed mild bony spurring involving the acromioclavicular joint space consistent with osteoarthritis, and some calcifications at the attachment of the supraspinatus tendon suggesting a calcified tendinosis.  

On VA psychiatric examination in June 2013 the Veteran reported that he was mistreated during his military service and was beaten by two officers from his unit, for which he was treated and then taken to jail.  Reportedly, there was a warrant out for him which was later dropped.  He also related that "so many things happened."  He had been fired from General Motors for making verbal threats of assault.  It was noted that an August 2007 VA electronic treatment note indicated that the Veteran was a poor historian, answering "yes" to almost all symptoms, but was unable to elaborate on any of them.  Also, a report of a February 2008 neuropsychological evaluation stated that the Veteran provided a consistent exaggeration of psychiatric symptom and embellishment of cognitive deficits.  Consequently, no clear conclusions could be reached based on his cognitive and emotional presentation.  

The opinion of the VA examiner was that after a review of the claims files, the Veteran's current psychiatric disorder was less likely than not related to any traumatic experience during service.  The examiner observed that no evidence of a psychiatric disorder could be found prior to the Veteran's joining the military in "1975."  Records in the claims files revealed he had been fired by General Motors in 1987, where he had worked since 1978, after he made verbal threats to physically assault a foreman.  He reported feeling angry and anxious after being fired and had a psychiatric evaluation and was diagnosed with an adjustment disorder in January 1988.  He was later diagnosed with paranoid schizophrenia in February 1988, at the age of 36.  

The examiner observed that medical literature indicated it was unlikely that schizophrenia in males would have its onset at age 36.  The onset was usually between the ages of 15 and 24.  No treatment records could be located of treatment from 1988 onward until August 2000, when the Veteran was admitted for alcohol detoxification.  He reported having drunk heavily since 1995 after his mother died.  He sought VA mental health treatment in August 2007, but was found to be a poor historian and was sent for the above noted neuropsychological evaluation which stated, "[u]nfortunately, [the Veteran] provided a consistent exaggeration of psychiatric symptoms and embellishment of cognitive deficits.  Consequently, no clear conclusions can be reached based on his cognitive and emotional presentation."  The examiner further stated that the Veteran had stopped seeking VA mental health treatment.  The examiner concluded that based on the current clinical evaluation and mental status examination there was no evidence of the presence of any psychotic disorder.  

On VA examination in July 2013 an examiner stated that the Veteran had right shoulder degenerative disease, but that no documented evidence of a serious right shoulder injury during service or immediately thereafter was found in the claim file.  Thus, the disability of the right shoulder or any aggravation was less likely as not related to any period of military service.  

Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and an organic disease of the nervous system, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.384, the term 'psychosis' means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Other Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  

When a claim for service connection is based on a period of active duty for training (ACDUTRA), there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for inactive duty for training (INACDUTRA), there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1  

The presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (2010).  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Lay evidence is competent to establish the presence of observable symptoms and can establish a diagnosis when a layperson (1) is competent to identify the medical condition by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A lay person is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also 38 C.F.R. § 3.1569(a)(1) and (2) (defining, respectively, competent medical and lay evidence).  Mere conclusory or generalized lay statements that an event or illness caused disability are not competent.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Also, a credibility determination must be made as to lay evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  After competence and credibility are determined, the probative value of all evidence is weighed.  

The credibility of lay evidence is not refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor, particularly if such absence was in circumstances when medical records ordinarily would have recorded the matter.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Other credibility factors are the lapse of time in recollecting event, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).   

Analysis

To establish basic eligibility for veterans benefits based on a period of duty as a member of the National Guard of any State, a claimant must show either that he was ordered into Federal service by the President of the United States or other authorized Federal official, or that his duty was performed under the provisions of statutes governing active duty for training.  10 U.S.C.A. § 12401; 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

In this case, the Veteran was not on continuous active duty while in any state National Guard.  Thus, to establish service connection it must be shown that the claimed disabilities are related to some period of active service or ACDUTRA while in a state National Guard.  

Injury Residuals of the left shoulder disorder, both knees and both hips, and the head including a head scar

Initially, the Board notes that the Veteran's claims for residuals of injuries of the left shoulder disorder, both knees and both hips, and the head including a head scar (and to an extent psychiatric disability) rests solely upon an assault he sustained by local police in Detroit, Michigan.  As to this, as with other matters, the Veteran has reported varying dates as to when the assault occurred.  However, the Board finds that the assault occurred on March 22, 1989, shortly before he ended his duties and obligations in the Michigan Army National Guard.  This was the date specified in the lawsuit in which the Veteran sought monetary damages from one or more policeman due to the putative assault.  The complaint which initiated the lawsuit was drafted by the Veteran's then legal counsel and, so, can be expected to contain the correct date of the putative assault. 

The Veteran has more recently attempted to give the impression that the police that assaulted him in March 1989 were acting under the orders of the Michigan Army National Guard, or at least that they were instructed to arrest him by such military authorities.  He essentially suggests that military authorities wanted him arrested because he was absent without leave (AWOL).  In fact, he had presented a medical certificate indicating he was afflicted by mental illness as an excuse for not having fulfilled his reserve obligations.  It is apparently this which he asserts was the reason he had not actively participated in the Michigan Army National Guard for a significant period of time prior to terminating the military obligation in April 1989.  Nevertheless, at the time of the March 1989 assault he was then still a member of the reserves of the Michigan Army National Guard, but there is nothing in the record which suggests that a warrant would be issued by military authorities for his arrest and detention for merely not having fulfilled reserve duties (as opposed to being AWOL while on active duty).  Further, other than the Veteran's uncorroborated statement, which lacks credibility, that the Detroit police were or might have been acting on instructions of the Army National Guard, there is nothing which either corroborates this or even suggests that such was the case.  

Moreover, the complaint initiating the lawsuit makes no reference to any military authorities having instructed the local Detroit police to arrest or detain the Veteran.  Likewise, there is virtually no corroborating evidence that military authorities ever issued a warrant, or any equivalent to a warrant, for the Veteran's arrest and detention.  To the contrary, the lawsuit's complaint makes it clear that the local Detroit police were acting upon their own authority and not at the behest or instructions of the Michigan Army National Guard.  

Similarly, there is nothing in the record which establishes or even suggests that when the Veteran was assaulted on March 22, 1989, he was on active duty, ACDUTRA, or even INACDUTRA.  Indeed, the Veteran has indicated that he had not attended reserve drills or meetings for a significant period of time prior to termination of his participation in the reserves in April 1989.  The letter from Dr. Howlett suggests as much.  Moreover, the additionally obtained records contain nothing which indicates that on March 22, 1989, the Veteran was on active duty, ACDUTRA, or even INACDUTRA.  

Accordingly, the Board finds that the Veteran was not on active duty, ACDUTRA, or even INACDUTRA on March 22, 1989, when he reportedly sustained injuries from an assault by local Detroit police.  In other words, the Veteran was in a civilian status at that time and the Board further concludes that the local Detroit police were not acting under orders or in accordance with instructions or a request from the Michigan Army National Guard to arrest or detain the Veteran, as apparently suggested in a private psychiatrist's October 2012 letter.  Indeed, that psychiatrist's opinion that the military was in some way responsible for PTSD "as symptoms of the violent encounter with the Detroit Police Department for years"  stemming from the assault, rests upon the Veteran's unreliable history of the Detroit police acting upon instructions from military authorities.  Indeed, that psychiatrist erroneously relied upon an incorrect history related by the Veteran of the assault having occurred in 1988, and not as it did in March 1989.  

Thus, anything stemming from the March 22, 1989 assault, whether it is psychiatric disability or residuals of physical injuries, is unrelated to any period of active duty, ACDUTRA, or even INACDUTRA.  

Finally, the Board notes that the evidence does not contain competent medical evidence of any pathology of the Veteran's left shoulder, knees, or hips or of any residuals of a head injury, despite a postservice 1998 closed head injury, including any head scar.  Thus, there is also no evidence of current disability.  If a claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

An acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, and generalized anxiety disorder

Initially, it must be noted that psychiatric disabilities are classified as diseases, and that service connection is not warranted for any disease allegedly incurred during a period of INACDUTRA. 

As to the statement by a private physician that the Veteran had psychiatric symptoms of schizophrenia consisting of persecutory delusions and auditory hallucinations prior to his active duty, that physician erroneously reported that the Veteran's service in the reserves began in 1973.  It is also pertinent to note that the private psychiatrist reported that these symptoms had existed prior to the Veteran's entering military service in 1973.  However, it is clear that this information could only have been obtained from the Veteran inasmuch as the private psychiatrist reported that he had only begun treating the Veteran in 2010.  Moreover, it is clear that the Veteran did not enter into any military service until 1976, and he conceded as much in a recent telephonic communication with RO personnel. 

The record is otherwise negative for medical evidence of psychiatric disability prior to active duty in 1976 and the only means by which clear and unmistakable evidence could be found which would rebut the presumption of soundness at entrance into active service in 1976 would be the Veteran's own lay statements.  

However, the Veteran's statements have been, to say the least, inconsistent and, so, are lacking in credibility.  Thus, there is no clear and unmistakable evidence of psychiatric disability prior to entering active duty in 1976.  Accordingly, the claim is one for incurrence of psychiatric disability during active service or ACDUTRA (and not INACDUTRA inasmuch as service connection is not warranted for disease incurred in such service).  

As noted above, the putative assault of the Veteran by Detroit police in 1989 was while the Veteran was a civilian and not during any period of active duty, ACDUTRA, or even INACDUTRA.  Thus, to the extent that the Veteran may now have PTSD, or in fact any psychiatric disability, stemming from his having been assaulted in March 1989 it is not a basis for granting service connection.  

Likewise, to the extent that the putative assault in March 1989 may have, as stated by a private psychiatrist, "exacerbated" or aggravated any pre-existing psychiatric disability, again this is not a basis for a grant of service connection inasmuch as the exacerbating or aggravating event is completely unrelated to any military service by the Veteran, to include any active duty, ACDUTRA, and INACDUTRA.  

Two other matters relative to the private psychiatrist's 2010 letter are noteworthy.  First, the psychiatrist did not report that the Veteran felt that any racial discrimination played any role in the development or course of any psychiatric disability which he might have.  Second, a great deal of emphasis was placed upon events that had occurred in the course of the Veteran's employment at General Motors, from which he was fired because of alleged threats to a supervisor.  Similarly, other evidence on file shows that the Veteran's focus, or to state in other terms his primary defense mechanism, has been on three events: first, his firing from General Motors, which is unrelated to and did not occurred during any period of military service; second, his 1989 assault, which is also unrelated to any period of military service; and third, the death of his mother in 1995, when he had already manifested a psychiatric disorder but began drinking more heavily.  

Finally, as to any putative racially based discrimination or harassment during any period of service as the cause of psychiatric disability, the only evidence supporting this is the unsubstantiated opinion of the Veteran and a service comrade.  However, both the Veteran and the service comrade lack the education, training, and expertise to render a competent opinion as to the etiology of any psychiatric disability.  

Accordingly, the Board finds that the preponderance of the evidence is against these claims and, as such, service connection is not warranted for disorders of the left shoulder, both knees, both hips, and the head, including a head scar, and is also not warranted for an acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, PTSD, and generalized anxiety disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a head injury is denied.  

Service connection for a scar on head is denied.  

Service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, and generalized anxiety disorder, is denied.  



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


